United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                                                               April 9, 2004
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT         Charles R. Fulbruge III
                                                             Clerk

                            No. 03-20878
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                       ARMANDO MACIN-HERRERA,

                                                 Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. H-00-CR-359-ALL


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

            Armando Macin-Herrera, federal prisoner # 88375-079,

appeals the district court’s denial of his motion to recall his

sentence.   He argues that after he was convicted and sentenced, we

held that burglary of a building and unauthorized use of a motor

vehicle were not aggravated felonies under the amended version of

U.S.S.G. § 2L1.2.   See United States v. Rodriguez-Rodriguez, 323

F.3d 317, 319 (5th Cir. 2003).     He argues that under the amended



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
version of U.S.S.G. § 2L1.2, his sentence, which was enhanced under

the prior version of U.S.S.G. § 2L1.2 based on his prior convic-

tions for burglary of a motor vehicle and auto theft, should be

vacated and the case remanded for resentencing.

           The district court did not have authority to reduce

Macin-Herrera’s sentence under 18 U.S.C. § 3582(c)(2), 28 U.S.C.

§ 2255, or Rule 35 of the Federal Rules of Criminal Procedure.

Because the amendment to U.S.S.G. § 2L1.2 was not listed in

U.S.S.G. § 1B1.10(c), the amendment cannot be given retroactive

effect in the context of a 18 U.S.C. § 3582(c)(2) motion.                See

United States v. Drath, 89 F.3d 216, 218 (5th Cir. 1996).          Even if

the motion were liberally construed as a 28 U.S.C. § 2255 motion,

the district court would not have had authority to consider or

grant it because it was not filed within the applicable one-year

statute of limitations. See United States v. Thomas, 203 F.3d 350,

354-55 (5th Cir. 2000).      Rule 35 provides for the correction of a

sentence on remand, the reduction of a sentence for substantial

assistance upon the Government’s motion, and for the correction of

a   sentence   by   the   sentencing   court   within   seven   days   after

imposition of the sentence. FED. R. CRIM. P. 35.        Therefore, Rule 35

was not applicable to Macin-Herrera’s motion.             Macin-Herrera’s

motion was an unauthorized motion which the district court was

without jurisdiction to entertain.         See United States v. Early, 27




                                       2
F.3d 140, 142 (5th Cir. 1994).   Accordingly, the district court’s

denial of Macin-Herrera’s motion is AFFIRMED.




                                 3